Citation Nr: 0835512	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2000 
for organic brain syndrome.

2.  Entitlement to an effective date prior to April 20, 2000 
for Chapter 35 Dependents Education Assistance under 
38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION
 
The veteran had active duty service from June 1975 until 
December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, granting a 100 percent evaluation for his 
service-connected organic brain syndrome and eligibility for 
Dependents' Educational Assistance, with both grants 
effective from April 20, 2000.  The matter has since been 
transferred to the jurisdiction of the RO in St. Petersburg, 
Florida.  

The Board notes that the veteran was previously represented 
by R. Edward Bates, Esq.  However, a May 2005 letter 
indicates that Mr. Bates' accreditation was canceled by the 
U.S. Department of Veterans Affairs' Office of General 
Counsel.   No new power of attorney has been submitted by the 
veteran, and he is presumed to be representing himself in 
this matter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 1994 rating decision confirmed a June 1990 
rating decision continuing a 30 percent evaluation for 
organic brain syndrome.

2.  The veteran appealed the September 1994 rating decision 
with a September 1994 notice of disagreement (NOD) and 
perfected the appeal with a December 1994 VA Form 9.

3.  In an October 1997 VA Form 21-4138, the veteran withdrew 
his than pending appeal for an increased rating for organic 
brain syndrome; the September 1994 rating decision became 
final.

4.  The veteran filed a claim for an increased evaluation for 
organic brain syndrome, which was received April 20, 2000.  

5.  A July 2003 rating decision granted a 50 percent rating 
for the veteran's organic brain syndrome, effective January 
19, 2000.  

6.  A July 2006 rating decision granted a 100 percent 
evaluation for organic brain syndrome, effective April 20, 
2000.

7.  There is no medical evidence of record indicating that 
the veteran's organic brain syndrome warranted a 100 percent 
evaluation at any time during the year prior to April 20, 
2000.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for service-connected organic brain syndrome, is final. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for an effective date prior to April 20, 
2000, for the grant of a 100 percent evaluation for organic 
brain syndrome, have not been met.38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2007).

3.  The criteria for an effective date prior to April 20, 
2000, for a grant of entitlement to education benefits under 
38 U.S.C.A. Chapter 35, have not been met.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3511, 3512, 5107, 5110, 5113 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 21.3041, 21.4131(d)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran's earlier effective date claim regarding the 
evaluation of his organic brain syndrome arose from his 
disagreement with the effective date following the full grant 
of his increased rating claim, with a 100 percent evaluation.  
Courts have held that once the underlying claim is granted, 
further notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   Additionally, in regards to his Chapter 35 claim, 
since the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  Further, the dispositive 
factual matters in this case pertain to documents that have 
been on file for many years.  There is no indication that 
there exists additional evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify and assist 
have been satisfied and the Board turns to an evaluation of 
the veteran's claims on the merits.   

Organic Brain Syndrome Claim

The veteran essentially contends that his effective date 
should be prior to April 20, 2000 for the grant of a 100 
percent evaluation for his organic brain syndrome, as 
indicated in his September 2006 NOD.  

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with  
the facts found, but shall not be earlier than the date of  
the receipt of an application.  38 U.S.C.A. § 5110(a);  38 
C.F.R. § 3.400.  Additionally, the effective date for an 
award of increased compensation will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one year period prior to the 
date of receipt of the increased compensation claim.  In the 
situation when a disability increase occurred within the one 
year period prior to the claim, the effective date of the 
increased evaluation is the date the increase was "factually 
ascertainable."  If the increase occurred after the date of 
the claim, the effective date is the date of the increase.  
38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 
23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400 (o); VAOPGCPREC 12-98 (1998).

The veteran was originally granted a 30 percent evaluation 
for nonpsychotic traumatic organic brain syndrome, from 
December 6, 1978, in a November 1980 rating decision.  A 
September 1994 rating decision confirmed the 30 percent 
evaluation.  The veteran filed a NOD in October 1994.  A 
Statement of the Case was subsequently provided, followed by 
the perfection of the appeal with a VA Form 9 in December 
1994.  Another rating decision was provided in September 
1997, which continued the 30 percent evaluation.  A September 
1997 Supplemental Statement of the Case was also provided 
regarding the issue of organic brain syndrome.  Although the 
veteran's claim was perfected, he submitted a VA Form 21-
4138, in October 1997, reporting that he only wished to 
pursue his claim for service connection for a cervical 
disorder and that he withdrew any other pending appeals, 
which included his increased rating claim.  The October 1997 
withdrawal was in writing and conformed to the requirements 
for a withdrawal per 38 C.F.R. § 20.204.  As the withdrawal 
of the claim effectively withdrew the October 1994 NOD and 
December 1994 Substantive Appeal, the September 1994 rating 
decision is final.  See 38 C.F.R. §§ 20.204, 20.1103; 
38 U.S.C.A. § 7105.  

Another claim for a rating increase was not received by the 
Board until April 20, 2000.  A June 2000 rating decision 
continued the 30 percent evaluation.  The veteran then filed 
a NOD in June 2000.  An evaluation of 50 percent was 
subsequently granted to the veteran in a July 2003 rating 
decision.  A 100 percent evaluation was awarded in July 2006, 
effective April 20, 2000, following a September 2004 BVA 
denial, February 2005 Joint Motion for Remand, and May 2005 
Board Remand.

The veteran, however, contends that he is entitled to an 
effective date earlier than the date his claim was received, 
April 20, 2000, for the assignment of a 100 percent 
evaluation, as evidenced by his September 2006 NOD in 
reference to the July 2006 rating decision.  

Based on the evidence discussed previously, the date of the 
veteran's claim for an increased evaluation for organic brain 
syndrome is April 20, 2000.  The Board must ascertain if it 
is factually ascertainable that the veteran's disability 
increased within the one year prior to the April 20, 2000 
claim, for a possible effective date of April 20, 1999 or 
later.  See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 
126.  

The veteran's organic brain syndrome is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9304.  A 100 percent 
evaluation is warranted when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication;  persistent delusions 
or hallucinations; grossly inappropriate  behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The evidence of record between April 20, 1999 and April 20, 
2000 is not substantial or indicative of a 100 percent 
evaluation.  An April 2000 VA mental health note indicated a 
past medical history including schizophrenia.  The examiner 
reported she would see if the veteran needed any refills or 
an appointment with his mental health provider, but did not 
report that such a need was necessary.  Other VA outpatient 
treatment records from the April 20, 1999 to April 20, 2000 
time period indicated treatment for medical disorders, but 
generally did not indicate treatment for symptoms of a mental 
disorder indicative of a 100 percent evaluation.

A January 5, 2000 VA psychiatry emergency room (ER) 
evaluation noted that the veteran presented with complaints 
of suicidal or homicidal ideation, with command 
hallucinations telling him to hurt someone else or himself.  
However, he admitted to non medication and excessive 
drinking.  He requested an overnight admission to "cool 
off."  Upon further questioning, the veteran admitted he had 
no intention of hurting anyone, as that would be 
premedication and would cause him to be in trouble.  

The January 5, 2000 VA examiner found him casually and 
adequately groomed.  His speech was slowed, but coherent and 
goal directed.  He reported he was somewhat depressed and his 
affect was congruent to mood.  He admitted audio or visual 
hallucinations, as well as suicidal and homicidal ideations, 
without real intention.  His insight or judgment was fairly 
intact.  He was diagnosed with a psychotic disorder secondary 
to traumatic brain injury and alcohol abuse.  

A VA mental health program individual note from January 6, 
2000 noted that the veteran reported suicidal or homicidal 
intent with command hallucinations to hurt someone else or 
himself in the contexts of noncompliance with medication and 
excessive drinking.  However, the veteran later denied any 
intention of harming anyone and expressed awareness of legal 
consequences.  The veteran reported a history of brief 
episodes of visual hallucinations and persecutory feeling 
when under stress, which was controlled by medication.  The 
veteran denied all psychotic symptoms after two days and was 
released.  The note further stated that cocaine use was found 
and that it raised the issue of cocaine induced psychotic 
disorder.

The January 6, 2000 note also noted that the veteran had a 
past suicide attempt from October 1999.  He reported that he 
had come to the hospital after being in jail, had not slept 
well while in jail, and had been drinking to calm down.  He 
had been jailed for domestic violence, but denied any ideas 
of harming his girlfriend or anyone else.  He denied the 
psychotic symptoms he reported in the ER previously.  He had 
been behaviorally stable since arrival and agreed to resume 
his medications. The examiner found him well groomed, stable, 
pleasant, and with an affect congruent and appropriate.  His 
form of thought was relevant, coherent, and organized.  There 
was no evidence of psychosis or mania; he also denied 
hallucinations since his arrival and was oriented.  

A 100 percent rating is not shown to have developed between 
April 20, 1999 and April 20, 2000.  Although the veteran 
received treatment for his mental disorder in January 2000, 
the symptomatology related to that treatment was not 
indicative of a 100 percent disability rating.  The veteran's 
thought processes were not impaired and he was able to 
communicate.  Additionally, his report of delusions and 
hallucinations was discounted by the January 6, 2000 VA 
examiner, who suspected them to be due to a cocaine induced 
psychosis, not his organic brain syndrome.  The record 
further demonstrates that although the veteran had reported 
suicidal and homicidal ideation, with hallucinations, he 
later denied any such ideas and any psychotic symptoms. Even 
though veteran demonstrated grossly inappropriate behavior in 
regards to his girlfriend, he also reported that he 
understood the consequences of his actions and the idea of 
premeditation.  Further, he repeatedly reported that he had 
no intention of hurting himself or anyone else.   

He was also found to be behaviorally stable in January 6, 
2000, was well groomed, stable, and had no evidence of 
psychosis or mania.  He indicated the ability to function 
socially by indicating that he planned to obtain his 
possessions from his girlfriend's apartment with a police 
escort to avoid violation of his restraining order and that 
he had made arrangements to stay in a local assisted living 
facility following his discharge.  The veteran's actions 
indicate that he did not have gross impairment of thought 
processes and exhibited appropriate behavior; he had legal 
and logical plans for the future.  These actions, in 
conjunction with his groomed appearance, were also indicative 
of an ability to perform activities of daily living.   
Furthermore, he was also able to communicate effectively with 
his examiners and was able to demonstrate, both verbally and 
through his actions, that he was not a danger to himself or 
others.  There was also no disorientation to time or place, 
as indicated by his request to be released from the ER in 
order to keep a court hearing on January 6, 2000.  Finally, 
his examiners found him to have adequate judgment, such that 
he could be released from psychiatric observation and was 
found to be able to make medical care decisions.

The evidence thus does not indicate that the veteran has 
total occupational and social impairment that developed 
between April 20, 1999 and April 20, 2000.  He did not 
display symptoms including gross impairment in thought 
processes or communication;  persistent delusions or 
hallucinations; grossly inappropriate  behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claim for an earlier 
effective date prior to April 20, 2000 for a 100 percent 
evaluation for organic brain syndrome is denied. 

Dependents Educational Assistance Claim

The veteran contends that he should be granted an earlier 
effective date for eligibility for Dependents Educational 
Assistance, under 38 U.S.C.A. Chapter 35.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability. 
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2007).

With regard to the veteran's claim for an effective date 
prior to April 20, 2000 for the grant of basic eligibility to 
Chapter 35 educational benefits, the Board finds that 
pursuant to 38 U.S.C.A. Chapter 35, the veteran was found to 
have a permanent total service-connected disability when he 
was granted a 100 percent evaluation for organic brain 
syndrome, effective April 20, 2000.  

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).  Except as provided in subsections (b) and (c), 
effective dates relating to awards under Chapters 30, 31, 32, 
and 35 of this title or Chapter 106 shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation. 38 U.S.C.A. § 5113 (West 2002).

Based on the foregoing, because the veteran was found to have 
a permanent total service-connected disability when he was 
granted a 100 percent evaluation for organic brain syndrome 
effective April 20, 2000, entitlement to basic eligibility to 
Chapter 35 educational benefits must thus also be effective 
April 20, 2000. Although the veteran asserts that he is 
entitled to an earlier effective date for Chapter 35 
educational assistance, the regulatory criteria and legal 
precedent governing eligibility for the receipt of such 
benefits are clear and specific. The Board is bound by these 
criteria.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

An earlier effective date, prior to April 20, 2000, for the 
grant of a 100 percent evaluation for organic brain syndrome, 
is denied.

An earlier effective date, prior to April 20, 2000, for the 
grant of eligibility to Dependents Educational Assistance, 
under 38 U.S.C.A. Chapter 35, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


